DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/06/2021 has been entered.
Following amendment to the claims; claims 1, 2, 4-10, 12-16 are pending in this application. 
 Response to Arguments
Applicant's arguments filed 10/6/2021 have been fully considered but they are not persuasive. Regarding arguments on pgs 6-8, applicant has argued that the amended claim which includes a limitation of “extracting a weight for each health group based in part on a degree that each health group affects a health of a user and based in part on one or more characteristics specific to the user, wherein the one or more characteristics comprise at least one of a user's age, a user's physical condition, a user's physical examination records, or a user's previous health report”; applicant has argued that Utter does not disclose this amended limitation and thus the claim is allowable. Examiner notes that while the original rejection does not cite areas of Utter that read on the amended claim language, Utter does disclose a method that reads on this limitation, Utter describes how the weights of the groupings may be determined based on characteristics specific to the user [0093]-[0095] (the general health and wellness manager may record previous data/health reports based on the users health and may tailor a target for the user using this data; in order to achieve targets, certain parameters may have adjusted .
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4, 9, 10, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Utter (US 20120313776 A1).
	Regarding claims 1 and 9, Utter teaches a health and wellness device and method comprising a computing device [0039]-[0040] (Figs 4 & 5) connected to a plurality of sensors to measure user behavior data [0047] and a processor configured to analyze the data’s impact on a user’s health and match the data to one or more health groups ([0059] various sensor and input data type can be sorted into relevant health groupings like exercise, weight management, sleep management etc.). The device further evaluates different health data input into an aggregate score or index using specified models for each group such as sleep, exercise, caloric intake (Fig 8 & 9) [0068]-[0071]; and may weigh the inputs based on quality/impact of each input on the overall health grouping score [0070]. The weights of the groupings may be determined based on characteristics specific to the user [0093]-[0095] (the general health and wellness manager may record previous data/ health reports based on the users health and may tailor a target for the user using this data; in order to achieve targets, certain parameters may have adjusted weights for each patient in order to personalize the score based on detected trends, goals, or personal health concerns of the individual, “For example, a nutrition parameter indicating an amount of 
	Regarding claims 2 and 10, Utter teaches a health monitoring system of claims 1 and 9. Further, Utter teaches wherein the device receives data from a plurality of sensors [0047]-[0048] (Fig 3) and health information from user input [0057] (Fig 5A).
 	Regarding claims 4 and 12, Utter teaches a health monitoring system of claims 1 and 9. Further, Utter teaches generating a graphical report on user health over time (Fig 10), including health status and first health index for each group [0076] (Fig 11, individual bars may present a single category of health’s index, while the total is displayed above).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 5-8 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Utter (US-20120313776-A1) as applied to claims 1 and 9 above, and further in view of Pacione (WO-2005029242-A2).
Regarding claims 5, 6, 13, and 14 Utter teaches a health monitor as claimed in claims 1 and 9. Further, Utter teaches a health monitor system wherein the health group includes physical activity monitoring [0058] by factoring in time of physical activity to the index [0051] [0070], caloric intake [0059] by 
	Pacione teaches a health monitoring device wherein of the health groups monitored, a drinking status is measured by using a user intake of alcohol when the health group is the drinking status (Pg. 37 Ln 24-25, Activities of Daily living factors in drinking to its index by measuring alcohol consumption) and a smoking status is measured by using a user intake of smoking when the health group is the smoking status (Pg. 37 Ln 24-25, Activities of Daily living factors in smoking to its index through measuring tobacco consumption).
	It would be obvious to one of ordinary skill in the art at the time of invention to have modified the health monitor of Utter to include the measure of drinking and smoking of Pacione because this modification comprises combining prior art elements (monitoring based on user inputs of Utter; smoking and alcohol consumption monitoring of Pacione) according to known methods (the user input data of Utter could receive and track the consumption data as taught by Pacione) to yield predictable results (tracking drinking and smoking may allow for unhealthy habits to be monitored over time).
Regarding claims 7, 8, 15 and 16 Utter teaches a health monitor as claimed in claims 1 and 9. Utter does not teach using thresholds to determine health levels.
	Pacione teaches a method wherein the determining the user health status comprises: determining the user health status by comparing the health index with a first threshold value and a second threshold value, which are set in advance (Pg. 53 Ln 6-14, describes a method for determining weight loss status using energy expenditure and caloric intake to calculate a net energy balance, this net balance are compared to two threshold values to determine if the user is on track for their weight loss goals set beforehand); further determining the user health status to be unhealthy when the health index is less than the first threshold value; determining the user health status to be moderate when the second health index is greater than or equal to the first threshold value and less than the second 
	It would be obvious to one of ordinary skill in the art at the time of invention to have modified the monitor system of Utter to include a threshold system to assess healthiness as taught by Pacione because these threshold may allow for feedback to the user based on meeting different threshold values (pg. 60 Ln 23-25). Further examiner note that this modification comprises a use of a known technique (meeting threshold values to assess performance) to improve similar devices (health monitoring systems) in the same way (the thresholds will be used to assess user performance relative to a threshold value).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA ANDREW SCHUM-HOUCK whose telephone number is (571)272-7750. The examiner can normally be reached M-F 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA ANDREW SCHUM-HOUCK/Examiner, Art Unit 3792                                                                                                                                                                                                        
/BRIAN T GEDEON/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        22 October 2021